Filed 2/5/15




                      CERTIFIED FOR PARTIAL PUBLICATION*


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                     F067805
        Plaintiff and Respondent,
                                                          (Super. Ct. No. MCR04652)
                 v.

TIMOTHY JAMES RODRIGUEZ,                                           OPINION
        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Madera County. Mitchell C.
Rigby, Judge.
        Sylvia Whatley Beckham, under appointment by the Court of Appeal, for
Defendant and Appellant.
        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and Jennifer
M. Poe, Deputy Attorneys General, for Plaintiff and Respondent.
                                          -ooOoo-




*      Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, only the
Introduction, part III of the Discussion, and the Disposition are certified for publication.


                                SEE DISSENTING OPINION
                                        INTRODUCTION
          The Three Strikes Reform Act of 2012 (hereafter Proposition 36 or the Act)
created a postconviction release proceeding for third strike offenders serving
indeterminate life sentences for crimes that are not serious or violent felonies. If such an
inmate meets the criteria enumerated in Penal Code section 1170.126, subdivision (e), he
or she will be resentenced as a second strike offender unless the court determines such
resentencing would pose an unreasonable risk of danger to public safety.1 (§ 1170.126,
subd. (f); People v. Yearwood (2013) 213 Cal. App. 4th 161, 168.)
          After the Act went into effect, Timothy James Rodriguez (defendant), an inmate
serving a term of 25 years to life in prison following conviction of a felony that was not
violent (as defined by § 667.5, subd. (c)) or serious (as defined by § 1192.7, subd. (c)),
filed a petition for resentencing under the Act. The trial court found defendant was “not
disqualified from resentencing,” but declined to resentence him due to the risk of danger
to public safety.
          In the published portion of this opinion, we hold the court did not err by failing to
appoint an expert on the issue of current dangerousness. In the unpublished portion, we
conclude the trial court did not use the wrong legal standard, misallocate the burden of
proof, or abuse its discretion by denying the petition. We also conclude recently enacted
section 1170.18, subdivision (c) does not modify section 1170.126, subdivision (f). We
affirm.
                         FACTS AND PROCEDURAL HISTORY*
          On February 22, 2000, defendant was stopped by a Madera law enforcement
officer because he was wearing clothing that matched the description of that worn by an
attempted robbery suspect officers were trying to locate. Shortly after, defendant was

1         Further statutory references are to the Penal Code unless otherwise stated.
*         See footnote, ante, page 1.



                                                2.
taken into custody on unrelated charges. He was found to have five individually wrapped
plastic bags of heroin in his belongings. While being booked into jail, he spontaneously
stated he had been making a delivery. After being advised of and waiving his
constitutional rights, he explained he was a heroin user who purchased heroin in packages
to sell to continue supporting his drug habit. On September 8, 2000, defendant pled
guilty to possession of heroin for sale (Health & Saf. Code, § 11351) and admitted having
two prior strike convictions. On November 9, 2000, he was sentenced to 25 years to life
in prison.
       On November 13, 2012, defendant filed a petition to recall his sentence and be
resentenced pursuant to the Act. He represented he (1) was statutorily eligible for such
relief; (2) had a strike record consisting of a 1985 conviction for robbery (in which he
handed the clerk a note to complete the crime and which did not involve a weapon) and a
1992 conviction for first degree burglary; (3) was 59 years old; (4) had not incurred any
disciplinary rule infractions since entering the custody of the California Department of
Corrections and Rehabilitation in November 2000; (5) had availed himself of academic
programs and earned his GED in November 2005; (6) had been actively participating in
Narcotics Anonymous (NA) since October 2006; and (7) had been actively participating
in Victim Awareness Offender’s Program (VAOP) since February 2012.2 With respect
to postrelease plans, defendant stated he had no definite plans for residency, but
anticipated transitional housing acceptance letters from various programs throughout
California. If none were forthcoming, he expected to reside at the Madera Rescue
Mission until he could arrange to relocate to Fresno, where he intended to enroll in a
truck driving school. Defendant conceded his criminal history was extensive, but noted



2     Defendant submitted numerous favorable “chronos” and other documents in
support of his claims.



                                             3.
his crimes were primarily property crimes and his criminal history was attributable to his
drug use, which he had now addressed.
       The People opposed the petition. They implicitly conceded defendant was not
disqualified from resentencing under the Act, but argued he should not be resentenced
because doing so would result in an unreasonable risk of danger to public safety. The
People pointed to defendant’s eight felony and 11 misdemeanor convictions dating back
to 1972; the fact one of his strike priors was a robbery, which by its nature was violent;3
the length and number of his prior prison commitments and number of parole violations;
the fact that, although the strike offenses were from 1985 and 1992, defendant led a
continuous life of crime before and after those convictions; and the uncertainty of
defendant’s parole plans. The People acknowledged defendant’s lack of prison
disciplinary record and the fact he had completed numerous vocational/job training,
substance abuse, and academic classes, and agreed he had made commendable gains
while in prison. They argued, however, that his “abysmal” criminal record and over 20
years of using drugs and stealing could not be overlooked; moreover, he had never
demonstrated an ability to be law abiding or employed. They asserted he was ill
equipped to return to society, had no real parole plan, would be unable to support himself,
and was likely to reoffend if released.
       Defendant responded by writing a letter to the court in which he apologized for his
past criminal conduct. He again pointed to his lack of in-prison disciplinary record and
participation in self-help groups such as NA. He also detailed steps he intended to take to
obtain housing and employment, should he be released. In his formal response, he
argued he did not have a long or consistent history of violence, and pointed to his record



3       Due to the age of the convictions, the People did not have any information about
the circumstances of the prior strike cases.



                                             4.
of rehabilitation. He asserted there were insufficient facts for the court to find he posed
an unreasonable risk of danger to public safety.
       The petition was heard on August 2, 2013.4 The court invited defense counsel to
be heard first. When counsel said everything had been presented in the moving papers
and he would prefer to respond to whatever the People said unless there was something
the court needed to have addressed, the court confirmed it was to consider the original
petition and exhibits prepared by defendant before counsel was appointed, together with
the defense’s response and appended documents. Counsel then argued that although
defendant had a lengthy prior record, this was “somewhat natural” for a third strike
offender, and defendant’s serious and/or violent crimes occurred some time ago. Counsel
emphasized defendant had been a model prisoner with no disciplinary violations, and had
done many things toward rehabilitation. Counsel also noted defendant had been assessed
by the prison itself as being a low risk to reoffend. Counsel argued defendant had done
everything he could possibly do, and the People had not presented any evidence to show
he was a current risk of danger to the public safety.
       Asked by the court whether “risk of danger to the public safety” was limited to
physical safety, as in violent crimes, or included safety from having other property crimes
perpetrated against the public, defense counsel argued “dangerousness” and “risk” were
key. He analogized the situation to parole cases dealing with life prisoners, and noted
those cases involved murderers and so were concerned with whether those prisoners were
going to commit such crimes again. Counsel argued risk of danger and public safety
meant more than committing petty theft or second degree burglary, and argued concern
with risk of commission of a violent crime would be in line with the Act’s amendments to
the three strikes law, because the third strike now had to be a serious or violent felony.

4      The judge who imposed defendant’s third strike sentence was no longer on the
bench, so the matter was heard by a different judge. (See § 1170.126, subd. (j).)



                                             5.
       The prosecutor acknowledged defendant had no disciplinary record while in prison
and a good record of attendance in rehabilitation programs. He argued there was a
difference, however, between one’s behavior in a structured setting such as prison and
how one behaves outside of prison. He asserted defendant’s criminal history showed that
defendant had been sent to prison many times before, and each time he got out, he
committed new crimes. The prosecutor argued the term “public safety” encompassed the
safety of one’s belongings, but in defendant’s case, there was additionally an escalation
in how property was obtained. The prosecutor argued that between 1972, when
defendant was 19 years old, and 2000, defendant was in prison or in jail or violating some
law. The prosecutor also argued defendant’s parole plans (or lack thereof) were relevant,
and he expressed concern over releasing an individual who had committed crimes over
decades, just because he behaved in prison.
       The court asked defense counsel to address the fact defendant seemed to have a
problem complying with the law when not in custody. Counsel responded that the three
strikes law was a criminal statute, and if everyone’s petition for resentencing was going
to be denied because they committed serious and violent crimes, then resentencing should
not be included in the law. Thus, the standard was not denial based just on the prior
criminal record. Counsel acknowledged the prior record was a relevant factor, but argued
the court had to consider the totality of the picture. He emphasized defendant’s good
behavior during his time in custody, and argued it was easy to get “written up” for
something in prison, yet defendant had no disciplinary chronos. Counsel argued
defendant’s prior record was not evidence defendant was currently a danger. As for
parole plans, counsel stated he was familiar with Madera Rescue Mission and that, while
they would not conclusively accept defendant until he was out of custody and had
interviewed with them, defendant would be a suitable candidate for their program.
Counsel pointed out defendant had also obtained information for workforce programs and
other agencies, and that he had put time and effort into doing that on his own while still

                                              6.
in prison. The court then confirmed directly with defendant that enrollment in a specific
truck driving school was still something he wanted to pursue.
      This ensued:

             “[THE COURT:] I am directed by the terms of the Prop 36
      modification to the Three Strikes Law to consider criminal history
      including the types of crimes, the extent of injuries to the victims, the
      length of prior prison commitments, and the remoteness of crimes, and I do
      have those issues in mind. So I can’t just start with the time when he went
      into custody and his conduct since then nor can I just limit it to the time
      before he got into custody.

             “Looking at his in custody time, I don’t think that, on the face of it, I
      would be asking more of [defendant]. He … has behaved himself, he has
      followed the rules as far as I can see. I don’t have any reason to believe
      otherwise. He has done the program, he’s done the Narcotics Anonymous
      program there, he obtained his GED certificate in 2005, he did go through
      the Victim Awareness Offenders Program, the VAOP program.

             “And then in the annual review …, it indicates that no serious
      disciplinary action during his time there. So I think he has done well to the
      extent that he could do well during his time in custody.

             “He has a history, as I count them of eleven misdemeanors and the
      eight felonies, and that includes juvenile actions as well. It appears to me
      that … [defendant] has had difficulty in complying with the rules.

             “[Defense counsel] has indicated that it’s not easy to comply with
      the rules while in custody, and I understand that and appreciate that.

             “[Defense counsel] also pointed out that in order to reintegrate into
      society, it’s not easy to do that either. And it appears to me that [defendant]
      has not been, by his own history here, successful in that regard. I don’t
      have any appreciable periods of time when he’s been without a criminal
      conviction.

            “[DEFENSE COUNSEL]: Your Honor, … I believe he was free of
      custody from 1979 to 1984.

             “THE COURT: Was he in custody during that period of time?

             “[DEFENSE COUNSEL]: No, he was out of custody.



                                             7.
             “THE DEFENDANT: I was employed, your Honor. I have a Social
      Security statement from 2006 which shows I was employed those years, in
      1979 to early 1984.

             “THE COURT: Okay. So approximately a 5-year period. All right.
      Then, let me go back there just a moment. I want to look at the records on
      that. All right. [¶] Any comment in that regard by the People? [¶] … [¶]

             “[PROSECUTOR]: I’ll submit on that, your Honor. I don’t show
      any record that he was in custody at that time. [¶] … [¶]

             “[DEFENSE COUNSEL]: I’m sorry, your Honor, the last thing I
      want to note. Before his last yearly review on his controlled substance, he
      was classified as a low risk on that.

             “THE COURT: All right. Thank you. And I think you mentioned
      that .… [¶] And as mentioned by the People, we’ve seen an escalation
      even without crime during that period 1979 to 1984, the fact that we have
      the felony first degree burglary in 1992.

              “So I’m not going to find that he does not present a danger to
      reoffend or to present a danger to society or to safety of the public. I find
      that there is a reasonable risk of danger if he would be released on that
      basis.

             “As noted by the People, there has been an escalation in the type of
      crime .… [¶] … And looking at whether the circumstances of his
      commitment offenses were considered, I have considered those. And his
      offenses are of concern because it has escalated.

              “If it was just a crime, not serious or violent, we wouldn’t be here in
      the first place but he’s got a consistent series of crimes during the time he’s
      out. The greatest period of which he was without crime was the one that
      was just mentioned by the defense. So I’m not ordering that he be
      resentenced.”
      Defense counsel then sought clarification whether the court interpreted
“unreasonable risk to the public safety” to mean a risk that defendant commit any crime,
or serious or violent crimes. The court responded: “My interpretation is that to the
extent that he’s committing any crime, it’s something that I consider to whether — to the
issue whether he would pose an unreasonable risk of danger to the public safety.” When
counsel suggested the court was putting a great deal more weight on defendant’s prior

                                            8.
record than on his in-custody record, the court stated: “Well, I don’t know how you want
to quantify that, Counsel. I’m considering both his time in custody … and then his
history in crimes committed .… So upon balance, it appears to me that it would be an
unreasonable risk to the danger to the public safety for the resentencing.” When counsel
asked whether the court was “not giving any weight to the prison’s evaluation — the
people that know [defendant] the best, that they consider him a low risk to reoffend,” the
court responded it had considered that as well.
                                       DISCUSSION
       Defendant says he is entitled to a remand for reconsideration of his petition,
because the sentencing court (1) applied the wrong legal standard; (2) misallocated the
burden of proof; (3) abused its discretion in considering the evidence, because it engaged
in unfounded speculation without obtaining an expert evaluation; and (4) abused its
discretion by denying relief based solely on defendant’s remote history of recidivism. In
conjunction with the last claim, defendant says the court’s ruling is not supported by
sufficient evidence, because his remote recidivist behavior did not preponderate over the
extensive evidence of his more recent exemplary behavior and accomplishments. We
disagree that remand is required.
                                              I*
                                     STANDARD OF PROOF
       In order to be eligible for resentencing as a second strike offender under the Act,
the inmate petitioner must satisfy the three criteria set out in subdivision (e) of
section 1170.126.5 (People v. Superior Court (Martinez) (2014) 225 Cal. App. 4th 979,

*      See footnote, ante, page 1.
5      “An inmate is eligible for resentencing if: [¶] (1) The inmate is serving an
indeterminate term of life imprisonment imposed pursuant to paragraph (2) of
subdivision (e) of Section 667 or subdivision (c) of Section 1170.12 for a conviction of a
felony or felonies that are not defined as serious and/or violent felonies by subdivision (c)


                                              9.
989.) If the inmate satisfies all three criteria, as did defendant, he or she “shall be
resentenced [as a second strike offender] unless the court, in its discretion, determines
that resentencing the [inmate] would pose an unreasonable risk of danger to public
safety.” (§ 1170.126, subd. (f).) In exercising this discretion, “the court may consider:
[¶] (1) The [inmate’s] criminal conviction history, including the type of crimes
committed, the extent of injury to victims, the length of prior prison commitments, and
the remoteness of the crimes; [¶] (2) The [inmate’s] disciplinary record and record of
rehabilitation while incarcerated; and [¶] (3) Any other evidence the court, within its
discretion, determines to be relevant in deciding whether a new sentence would result in
an unreasonable risk of danger to public safety.” (Id., subd. (g).)
       The plain language of subdivisions (f) and (g) of section 1170.126 calls for an
exercise of the sentencing court’s discretion. “‘Discretion is the power to make the
decision, one way or the other.’ [Citation.]” (People v. Carmony (2004) 33 Cal. 4th 367,
375.) “Where, as here, a discretionary power is statutorily vested in the trial court, its
exercise of that discretion ‘must not be disturbed on appeal except on a showing that the
court exercised its discretion in an arbitrary, capricious or patently absurd manner that
resulted in a manifest miscarriage of justice. [Citations.]’ [Citation.]” (People v.
Rodrigues (1994) 8 Cal. 4th 1060, 1124-1125; see People v. Williams (1998) 17 Cal. 4th
148, 162 [abuse-of-discretion review asks whether ruling in question falls outside bounds
of reason under applicable law and relevant facts].)


of Section 667.5 or subdivision (c) of Section 1192.7. [¶] (2) The inmate’s current
sentence was not imposed for any of the offenses appearing in clauses (i) to (iii),
inclusive, of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or
clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (c) of
Section 1170.12. [¶] (3) The inmate has no prior convictions for any of the offenses
appearing in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of
Section 667 or clause (iv) of subparagraph (C) of paragraph (2) of subdivision (c) of
Section 1170.12.” (§ 1170.126, subd. (e).)



                                              10.
              “In reviewing for abuse of discretion, we are guided by two
       fundamental precepts. First, ‘“[t]he burden is on the party attacking the
       sentence to clearly show that the sentencing decision was irrational or
       arbitrary. [Citation.] In the absence of such a showing, the trial court is
       presumed to have acted to achieve legitimate sentencing objectives, and its
       discretionary determination … will not be set aside on review.”’ [Citation.]
       Second, a ‘“decision will not be reversed merely because reasonable people
       might disagree. ‘An appellate tribunal is neither authorized nor warranted
       in substituting its judgment for the judgment of the trial judge.’”’
       [Citation.] Taken together, these precepts establish that a trial court does
       not abuse its discretion unless its decision is so irrational or arbitrary that
       no reasonable person could agree with it.” (People v. Carmony, supra, 33
       Cal.4th at pp. 376-377.)
       “Because ‘all discretionary authority is contextual’ [citation], we cannot determine
whether a trial court has acted irrationally or arbitrarily … without considering the legal
principles and policies that should have guided the court’s actions.” (People v. Carmony,
supra, 33 Cal.4th at p. 377.) “An abuse of discretion is shown when the trial court
applies the wrong legal standard. [Citation.]” (Costco Wholesale Corp. v. Superior
Court (2009) 47 Cal. 4th 725, 733.)
       Defendant suggests that because a trial court’s determination whether to
resentence an eligible inmate under the Act is akin to the determination whether a
prisoner serving a life term should be released on parole, “perhaps de novo review is
appropriate.” In such parole cases, the governing statutes and regulations give parole
applicants “an expectation that they will be granted parole unless the [parole authority]
finds, in the exercise of its discretion, that they are unsuitable for parole in light of the
circumstances specified by statute and by regulation.’ [Citation.]” (In re Shaputis (2008)
44 Cal. 4th 1241, 1258.) Article V, section 8, subdivision (b) of the California
Constitution gives the Governor the power to review the parole authority’s decision.
“Although ‘the Governor’s decision must be based upon the same factors that restrict the
[parole authority] in rendering its parole decision’ [citation], the Governor undertakes an
independent, de novo review of the inmate’s suitability for parole. [Citation.]”



                                               11.
(Shaputis, supra, at p. 1258.) Appellate review is then limited to “the highly deferential
‘some evidence’ standard .…” (In re Lawrence (2008) 44 Cal. 4th 1181, 1190.)
“[B]ecause the core statutory determination entrusted to the [parole authority] and the
Governor is whether the inmate poses a current threat to public safety, the standard of
review properly is characterized as whether ‘some evidence’ supports the conclusion that
the inmate is unsuitable for parole because he or she currently is dangerous.” (Id. at
p. 1191.)
       Defendant fails to convince us a decision whether to resentence under the Act is
sufficiently similar to a decision by the parole authority so as to mandate our independent
review as if we were in a position similar to the Governor. The California Constitution
gives the state’s executive specific powers of review over parole decisions. (Cal. Const.,
art. V, § 8, subd. (b).) At the time that constitutional provision was adopted, courts
applied the “some evidence” test directly to the decisions of the parole authority. (In re
Rosenkrantz (2002) 29 Cal. 4th 616, 626.) In light of the “fundamental[] differen[ce]”
between the Governor’s power and that of the parole authority (In re Masoner (2009) 172
Cal. App. 4th 1098, 1106, disapproved on another ground in In re Prather (2010) 50
Cal. 4th 238, 252-253), even if we viewed a resentencing decision under the Act as being
similar to the parole authority’s determination whether to grant parole, we would not
view the role of an appellate court as similar to that of the Governor.
       Anticipating we might so conclude, defendant points to the holding of Division
Three of the Second District Court of Appeal, that where a court’s discretion under
section 1170.126, subdivision (f) is concerned, the People bear the burden of proving
“dangerousness” by a preponderance of the evidence. (People v. Superior Court
(Kaulick) (2013) 215 Cal. App. 4th 1279, 1301-1305 & fn. 25 (Kaulick); see Evid. Code,
§ 115.) That court determined this is so — and Apprendi v. New Jersey (2000) 530 U.S.
466 (Apprendi) and its progeny do not apply — because “dangerousness is not a factor
which enhances the sentence imposed when a defendant is resentenced under the Act;

                                            12.
instead, dangerousness is a hurdle which must be crossed in order for a defendant to be
resentenced at all.” (Kaulick, supra, at p. 1303.)
       Based on the foregoing, defendant appears to reason that because the People bear
the burden of proving “dangerousness” by a preponderance of the evidence, we must
employ the substantial evidence standard in reviewing a trial court’s denial of a
resentencing petition. The Attorney General disagrees and argues that under the clear
language of section 1170.126, we review for abuse of discretion. The Attorney General
concludes: “[T]he trial court has discretion to determine an inmate’s risk of danger to
public safety based on evidence the court deems relevant. And just like other sentencing
decisions, the trial court’s exercise of its discretion in the section 1170.126 context
should be supported by stated factors and reviewed for an abuse of discretion.”
       We agree we review a trial court’s ultimate decision whether to resentence an
inmate under the Act — its determination whether “resentencing the petitioner would
pose an unreasonable risk of danger to public safety” (§ 1170.126, subd. (f)) — for abuse
of discretion. If there is no evidence in the record to support the decision, the decision
constitutes an abuse of discretion. (See In re Robert L. (1993) 21 Cal. App. 4th 1057,
1066.) As the Attorney General’s reference to the trial court’s determination being based
on evidence and supported by stated factors shows, the questions arise which party must
produce such evidence, and to what degree of certainty, and what level of support —
what standard of proof — is required for a trial court to rely on such evidence or factors?
(See People v. Mower (2002) 28 Cal. 4th 457, 476.)
       We agree with Kaulick that the applicable standard is preponderance of the
evidence.6 This does not, however, mean the trial court must apply that standard in

6      We have previously discussed Kaulick in the context of the initial determination
whether an inmate is eligible for resentencing under the Act. (People v. Blakely (2014)
225 Cal. App. 4th 1042, 1058, 1060-1061; People v. Osuna (2014) 225 Cal. App. 4th 1020,
1033, 1039-1040.) Nothing we say here should be taken as disagreement with or


                                             13.
making its ultimate determination whether to resentence a petitioner, or we must review
that determination for substantial evidence.7 Nor does it mean evidence of
dangerousness must preponderate over evidence of rehabilitation for resentencing to be
denied. Instead, considering the language of subdivisions (f) and (g) of section 1170.126,
we conclude it means the People have the burden of establishing, by a preponderance of
the evidence, facts from which a determination resentencing the petitioner would pose an
unreasonable risk of danger to public safety can reasonably be made.8 Stated another
way, evidence showing a petitioner poses a risk of danger to public safety must be proven
by the People by a preponderance. The reasons a trial court finds resentencing would
pose an unreasonable risk of danger, or its weighing of evidence showing dangerousness
versus evidence showing rehabilitation, lie within the court’s discretion. The ultimate
determination that resentencing would pose an unreasonable risk of danger is a
discretionary one. While the determination must be supported by record evidence
established by a preponderance, the trial court need not itself find an unreasonable risk of


modification of those opinions. We deal here with a different aspect of the retrospective
portion of the Act and a subject not before us in our prior cases.
7       The substantial evidence test applies to an appellate court’s review of findings
made under the preponderance of the evidence standard. (People v. Wong (2010) 186
Cal. App. 4th 1433, 1444.) Under that test, the appellate court reviews the record in the
light most favorable to the challenged finding, to determine whether it discloses evidence
that is reasonable, credible, and of solid value such that a reasonable trier of fact could
make the finding by a preponderance of the evidence. The appellate court “resolve[s] all
conflicts in the evidence and questions of credibility in favor of the [finding], and …
indulge[s] every reasonable inference the [trier of fact] could draw from the evidence.
[Citation.]” (Ibid.)
8      We do not interpret the Attorney General’s argument as taking serious issue with
the notion that whatever burden exists is allocated to the prosecution. Courts and parties
have assumed the burden is on the People (e.g., People v. Flores (2014) 227 Cal. App. 4th
1070, 1075; Kaulick, supra, 215 Cal.App.4th at p. 1301, fn. 25), and such allocation is in
harmony with the language of section 1170.126, subdivision (f) that an eligible petitioner
“shall be resentenced … unless” the court makes the required determination.



                                            14.
danger by a preponderance of the evidence. (See In re Robert L., supra, 21 Cal.App.4th
at pp. 1065-1067 [discussing abuse of discretion and preponderance of the evidence
standards].)
       Such an interpretation is consistent with California’s noncapital sentencing
scheme.9 Under the determinate sentencing law (DSL) as it existed prior to Cunningham
v. California (2007) 549 U.S. 270 (Cunningham), “three terms of imprisonment [were]
specified by statute for most offenses. The trial court’s discretion in selecting among
[those] options [was] limited by section 1170, subdivision (b), which direct[ed] that ‘the
court shall order imposition of the middle term, unless there are circumstances in
aggravation or mitigation of the crime.’” (People v. Black (2007) 41 Cal. 4th 799, 808,
fn. omitted.) Trial courts had “broad discretion” to impose the lower or upper term
instead of the middle term of imprisonment (People v. Scott (1994) 9 Cal. 4th 331, 349),
and generally were required by the statutes and sentencing rules to state reasons for their
discretionary sentencing choices (ibid.). Such reasons had to be “supported by a
preponderance of the evidence in the record” and reasonably related to the particular
sentencing determination. (Ibid.; see former Cal. Rules of Court, rule 4.420(b).) Even
after the DSL was reformed and amended in response to Cunningham, so as to eliminate
judicial factfinding in selection of the appropriate term when three possible prison terms
are specified by statute, establishment of facts by a preponderance of the evidence
remains necessary with respect to certain discretionary sentencing decisions. (See In re
Coley (2012) 55 Cal. 4th 524, 557-558.)10

9      The determination of the appropriate penalty in a capital case “‘is “essentially
moral and normative …, and therefore … there is no burden of proof or burden of
persuasion. [Citation.]” [Citation.]’ [Citations.]” (People v. McKinzie (2012) 54
Cal. 4th 1302, 1362.)
10      After Cunningham concluded the DSL violated a defendant’s Sixth Amendment
right to a jury trial (Cunningham, supra, 549 U.S. at p. 281), the Legislature amended
section 1170 so that now “(1) the middle term is no longer the presumptive term absent


                                            15.
       The Attorney General points to People v. Sandoval (2007) 41 Cal. 4th 825, 850-
851, in which the California Supreme Court stated that, in making its discretionary
sentencing choices post-Cunningham, “the trial court need only ‘state [its] reasons’
[citation]; it is not required to identify aggravating and mitigating factors, apply a
preponderance of the evidence standard, or specify the ‘ultimate facts’ that ‘justify[] the
term selected.’ [Citations.] Rather, the court must ‘state in simple language the primary
factor or factors that support the exercise of discretion.’ [Citation.]” (Italics added.)
       The trial court’s ultimate determination when considering a petition for
resentencing under section 1170.126 is analogous to an evaluation of the relative weight
of mitigating and aggravating circumstances. Such an evaluation “is not equivalent to a
factual finding.” (People v. Black, supra, 41 Cal.4th at p. 814, fn. 4.) It follows, then,
that the trial court need not apply a preponderance of the evidence standard, in that it
need not find resentencing the petitioner would, more likely than not, pose an
unreasonable risk of danger to public safety. (See Kaulick, supra, 215 Cal.App.4th at
p. 1305, fn. 28 [preponderance standard means “‘more likely than not’”].)
       Kaulick found the prosecution bears the burden of establishing “dangerousness”
by a preponderance of the evidence against a claim the Apprendi line of cases requires
proof beyond a reasonable doubt. (Kaulick, supra, 215 Cal.App.4th at pp. 1301-1302.)
As a result, it had no real occasion to address the interplay between the burden of proof
and the trial court’s exercise of discretion as that issue is presented here, or to clarify
whether the prosecution is required to establish “dangerousness” in the sense of facts
upon which the trial court may base the ultimate determination resentencing a petitioner


aggravating or mitigating facts found by the trial judge; and (2) a trial judge has the
discretion to impose an upper, middle or lower term based on reasons he or she states.”
(People v. Wilson (2008) 164 Cal. App. 4th 988, 992.) Subdivision (b) of section 1170
states the court “shall select the term which, in the court’s discretion, best serves the
interests of justice.”



                                              16.
would pose an unreasonable risk of danger to public safety, or in the sense of establishing
that determination itself. Nevertheless, we believe it supports our interpretation. Kaulick
stated, in part: “The maximum sentence to which Kaulick, and those similarly situated to
him, is subject was, and shall always be, the indeterminate life term to which he was
originally sentenced. While [the Act] presents him with an opportunity to be resentenced
to a lesser term, unless certain facts are established, he is nonetheless still subject to the
third strike sentence based on the facts established at the time he was originally
sentenced. As such, a court’s discretionary decision to decline to modify the sentence in
his favor can be based on any otherwise appropriate factor (i.e., dangerousness), and
such factor need not be established by proof beyond a reasonable doubt to a jury.” (Id.
at p. 1303, italics added.) The court further stated: “[I]t is the general rule in California
that once a defendant is eligible for an increased penalty, the trial court, in exercising its
discretion to impose that penalty, may rely on factors established by a preponderance of
the evidence. [Citation.]” (Id. at p. 1305, italics added.)
       To summarize, a trial court need not determine, by a preponderance of the
evidence, that resentencing a petitioner would pose an unreasonable risk of danger to
public safety before it can properly deny a petition for resentencing under the Act. Nor is
the court’s ultimate determination subject to substantial evidence review. Rather, its
finding will be upheld if it does not constitute an abuse of discretion, i.e., if it falls within
“the bounds of reason, all of the circumstances being considered. [Citations.]” (People
v. Giminez (1975) 14 Cal. 3d 68, 72.) The facts or evidence upon which the court’s
finding of unreasonable risk is based must be proven by the People by a preponderance of
the evidence, however, and are themselves subject to our review for substantial evidence.
If a factor (for example, that the petitioner recently committed a battery, is violent due to
repeated instances of mutual combat, etc.) is not established by a preponderance of the
evidence, it cannot form the basis for a finding of unreasonable risk. (See People v. Cluff
(2001) 87 Cal. App. 4th 991, 998 [trial court abuses its discretion when factual findings

                                               17.
critical to decision find no support in record]; cf. People v. Read (1990) 221 Cal. App. 3d
685, 689-691 [where trial court erroneously determined defendant was statutorily
ineligible for probation, reviewing court was required to determine whether trial court
gave sufficient other reasons, supported by facts of case, for probation denial].)
                                               II*
                           ALLOCATION OF BURDEN OF PROOF
       Based on the fact the trial court gave defense counsel the first and last
opportunities to be heard and the way in which it phrased its ruling, defendant contends
the court “appears” to have incorrectly allocated the burden of proof to defendant, to
prove he did not pose a risk of danger to public safety. This, defendant says, was an
abuse of discretion.
       “As a general rule, we presume that the trial court has properly followed
established law. [Citations.] This presumption, however, does not apply ‘where the law
in question was unclear or uncertain when the lower court acted.’ [Citation.]” (People v.
Diaz (1992) 3 Cal. 4th 495, 567.) Kaulick was decided slightly more than three months
before the hearing on defendant’s petition. We presume the court was aware of that
decision. Moreover, the People’s opposition to the petition, which the court clearly had
received, stated the burden of proof as preponderance of the evidence. In his response to
the People’s opposition, defendant argued there were “insufficient facts” to allow the
court to find defendant posed an unreasonable risk of danger to public safety, and argued
the interests of justice would be served by resentencing him based on his rehabilitation
record and “the lack of evidence” he posed an unreasonable risk to public safety. At the
hearing, defendant argued the People had not presented any evidence to show he was
currently a risk of danger to public safety.


*      See footnote, ante, page 1.



                                               18.
       In light of the totality of its comments and the argument before it, we conclude the
trial court properly allocated the burden of proof to the People and determined, in an
exercise of its discretion, that resentencing defendant would pose an unreasonable risk of
danger to public safety.11
                                             III
                       FAILURE TO OBTAIN EXPERT EVALUATION
       Defendant says resentencing him as a second strike offender would have released
him on postrelease community supervision (PRCS). (See § 3451; People v. Tubbs (2014)
230 Cal. App. 4th 578, 585-586; People v. Espinoza (2014) 226 Cal. App. 4th 635, 637-
638.) Thus, he argues, the court was confronted with a situation similar to the decision
whether to grant parole to a life prisoner (see § 3041); in that context, current
psychological evaluations are generally most relevant to an assessment of current
dangerousness (see In re Lawrence (2008) 44 Cal. 4th 1181, 1223-1224), and the court
here erred by failing to enlist, sua sponte, the assistance of an expert. Defendant says the
court abused its discretion by engaging in unfounded speculation concerning, and relying
on its own nonexpert estimation of, defendant’s psychological state with respect to
whether defendant was still prone to reoffending outside the custodial setting.
       Defendant cites Evidence Code section 730 for the proposition an expert may be
appointed by a court sua sponte for the purpose of obtaining an impartial expert
opinion.12 (See Mercury Casualty Co. v. Superior Court (1986) 179 Cal. App. 3d 1027,



11    That the court gave defense counsel the first opportunity to be heard does not
suggest otherwise. As defense counsel implicitly acknowledged at the hearing, defendant
was the moving party.
12     Evidence Code section 730 provides, in relevant part: “When it appears to the
court, at any time before or during the trial of an action, that expert evidence is or may be
required by the court …, the court on its own motion … may appoint one or more experts
to investigate, to render a report as may be ordered by the court, and to testify as an


                                             19.
1032.) That statute “does not authorize the appointment of experts after trial in
connection with sentencing proceedings.” (People v. Stuckey (2009) 175 Cal. App. 4th
898, 905; id. at p. 913.) Regardless of whether a proceeding under section 1170.126 is
likened to a trial or is part of a sentencing proceeding, “a trial court has inherent power,
independent of statute, to exercise its discretion and control over all proceedings relating
to the litigation before it [citation],” including “the power to obtain evidence upon which
the judgment of the court may rest [citation].” (Johnson v. Banducci (1963) 212
Cal. App. 2d 254, 260; see Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal. 4th 953, 967.)
Thus, it appears a court could appoint an expert, on its own motion, to conduct an
evaluation concerning the risk of danger currently posed to public safety by an inmate
seeking resentencing under the Act.
       However, “[t]he decision on the need for the appointment of an expert lies within
the discretion of the trial court and the trial court’s decision will not be set aside absent an
abuse of that discretion. [Citations.]” (People v. Gaglione (1994) 26 Cal. App. 4th 1291,
1304, disapproved on other grounds in People v. Martinez (1995) 11 Cal. 4th 434, 452 &
People v. Levesque (1995) 35 Cal. App. 4th 530, 539; accord, People v. Vatelli (1971) 15
Cal. App. 3d 54, 61; see In re Eric A. (1999) 73 Cal. App. 4th 1390, 1394, fn. 4.) Whatever
the similarities between the decisions whether to resentence under the Act and to grant
parole to an inmate serving a life term, appointment of an expert did not fall outside the
bounds of reason in this case. The question before the court was whether resentencing
defendant would pose an unreasonable risk of danger to public safety. Given the
information already before the court — all of which the court considered — the court
reasonably could make the required determination itself, without the input of an expert.
As has been stated in the context of a claim the word “unreasonable” is impermissibly


expert at the trial of the action relative to the fact or matter as to which the expert
evidence is or may be required.”



                                              20.
vague, “Surely a superior court judge is capable of exercising discretion, justly applying
the public safety exception, and determining whether a lesser sentence would pose an
unreasonable risk of harm to the public safety. [Citation.]” (People v. Flores, supra, 227
Cal.App.4th at p. 1075.)13
                                            IV*
                                     DENIAL OF PETITION
       Next, defendant contends the trial court abused its discretion by denying the
petition. He says the court denied relief based solely on defendant’s remote history of
recidivism and failed to apply the preponderance of the evidence standard, and the order
is not supported by a preponderance of the evidence because the evidence of defendant’s
remote recidivist behavior did not preponderate over the “significant and extensive”
evidence of his exemplary current and recent behavior.
       As we previously explained, the trial court was not required to apply the
preponderance of the evidence standard, nor was evidence of risk of danger required to
preponderate over evidence of rehabilitation in order for resentencing to be denied. The
People met their burden of proving, by a preponderance of the evidence, facts from which
the trial court reasonably could find resentencing defendant would pose an unreasonable

13      In re Lawrence, supra, 44 Cal. 4th 1181, does not hold to the contrary. In that
case, the Governor reversed a parole grant in part based on negative language found in
early psychiatric evaluations of the inmate that suggested the inmate’s release would pose
an unreasonable risk of danger to the public. (Id. at pp. 1190, 1223.) The California
Supreme Court rejected the Governor’s conclusion, stating: “[T]he passage of time is
highly probative to the determination before us, and reliance upon outdated psychological
reports — clearly contradicted by [the inmate’s] successful participation in years of
intensive therapy, a long series of reports declaring [the inmate] to be free of
psychological problems and no longer a threat to public safety, and [the inmate’s] own
insight into her participation in this crime — does not supply some evidence justifying
the Governor’s conclusion that [the inmate] continues to pose a threat to public safety.”
(Id. at p. 1224.)
*      See footnote, ante, page 1.



                                            21.
risk of danger to public safety. The trial court gave due consideration to all the
information before it, and so determined.14 Defendant’s record, including the fact he
suffered numerous convictions over a long period of time and into his late 40’s; his
extensive number of parole violations for which he was returned to prison; and his
inability to remain crime- or violation-free for any appreciable period of time;15

14      The trial court correctly framed the pertinent issue as an inquiry into the risk of
recidivism in general, rather than the likelihood of future violence. Words and phrases
used in the Penal Code “must be construed according to the context and the approved
usage of the language .…” (§ 7, subd. 16.) In interpreting a ballot initiative, we afford
the words used their ordinary and usual meaning. (People v. Park (2013) 56 Cal. 4th 782,
796.) “[S]afety” has been variously defined as “the condition of being safe: freedom
from exposure to danger: exemption from hurt, injury or loss” (Webster’s 3d New
Internat. Dict. (1986) p. 1998) and “[t]he condition of being safe; freedom from danger,
risk, or injury” (American Heritage Dict. (2d college ed. 1982) p. 1084). That a crime (or
criminal) can constitute a danger to public safety without being violent is too obvious to
dispute (see, e.g., People v. Hughes (2002) 27 Cal. 4th 287, 355; People v. Villalobos
(2006) 145 Cal. App. 4th 310, 317) and is recognized both by the three strikes law’s
inclusion as a strike, by reference to section 1192.7, subdivision (c)’s definition of a
“serious felony,” any first degree burglary, furnishing certain drugs to a minor, and grand
theft involving a firearm (§§ 667, subd. (d)(1), 1170.12, subd. (b)(1), 1192.7,
subd. (c)(18), (24) & (26)), and by section 1170.126, subdivision (e)(2)’s disqualification
from eligibility for resentencing persons convicted of certain narcotics offenses (see
§§ 667, subd. (e)(2)(C)(i), 1170.12, subd. (c)(2)(C)(i)). Although the ballot materials
concerning Proposition 36 focused on violent criminals, uncodified section 7 of the Act
provides: “This act is an exercise of the public power of the people of the State of
California for the protection of the health, safety, and welfare of the people of the State of
California, and shall be liberally construed to effectuate those purposes.” (Italics
omitted.) To condition resentencing denials upon the likelihood of future violence would
run contrary to the language of section 1170.126, subdivision (f) and voters’ intent, and
would not effectuate the purposes of the Act.
15     At the hearing, defendant represented, and the trial court accepted, that defendant
remained free of custody from 1979 to 1984, during which time he was employed. The
probation officer’s report prepared in conjunction with the section 1170.126 hearing
showed, however, that defendant was convicted of three misdemeanors, for which he
received some jail time, and an offense for which he received summary probation and
community service, during that period. Moreover, he committed the robbery that
constituted one of his strike priors in late 1984.



                                             22.
reasonably supports the conclusion — even in light of a perfect prison behavior record —
that, although defendant thrives in prison, he does the opposite when released.16
Accordingly, the trial court’s ruling fell within the bounds of reason.
                                                V*
                            SECTION 1170.18, SUBDIVISION (C)
       On November 4, 2014, voters enacted Proposition 47, “the Safe Neighborhoods
and Schools Act” (hereafter Proposition 47). It went into effect the next day. (Cal.
Const., art. II, § 10, subd. (a).) Insofar as is pertinent here, Proposition 47 renders
misdemeanors certain drug- and theft-related offenses that previously were felonies or
“wobblers,” unless they were committed by certain ineligible defendants. Proposition 47
also created a new resentencing provision — section 1170.18 — by which a person
currently serving a felony sentence for an offense that is now a misdemeanor, may
petition for a recall of that sentence and request resentencing in accordance with the
offense statutes as added or amended by Proposition 47. (§ 1170.18, subd. (a).) A
person who satisfies the criteria in subdivision (a) of section 1170.18 shall have his or her
sentence recalled and be “resentenced to a misdemeanor … unless the court, in its
discretion, determines that resentencing the petitioner would pose an unreasonable risk of
danger to public safety.” (Id., subd. (b).)17
       Hidden in the lengthy, fairly abstruse text of the proposed law, as presented in the
official ballot pamphlet — and nowhere called to voters’ attention — is the provision at

16    In light of defendant’s demonstrated inability to comply with the terms of parole
supervision, the fact he would be subject to mandatory PRCS upon release (see People v.
Tubbs, supra, 230 Cal.App.4th at pp. 585-586; People v. Espinoza, supra, 226
Cal.App.4th at pp. 637-638) does not alter our analysis or conclusion.
*      See footnote, ante, page 1.
17    Proposition 47 also created a process whereby eligible persons who have already
completed their sentences may have the particular conviction or convictions designated
as misdemeanors. (§ 1170.18, subds. (f), (g).)



                                                23.
issue in the present appeal. Subdivision (c) of section 1170.18 provides: “As used
throughout this Code, ‘unreasonable risk of danger to public safety’ means an
unreasonable risk that the petitioner will commit a new violent felony within the meaning
of clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667.”
Section 667, subdivision (e)(2)(C)(iv) lists the following felonies, sometimes called
“super strike” offenses:

              “(I) A ‘sexually violent offense’ as defined in subdivision (b) of
       Section 6600 of the Welfare and Institutions Code.

              “(II) Oral copulation with a child who is under 14 years of age, and
       who is more than 10 years younger than he or she as defined by Section
       288a, sodomy with another person who is under 14 years of age and more
       than 10 years younger than he or she as defined by Section 286, or sexual
       penetration with another person who is under 14 years of age, and who is
       more than 10 years younger than he or she, as defined by Section 289.

              “(III) A lewd or lascivious act involving a child under 14 years of
       age, in violation of Section 288.

              “(IV) Any homicide offense, including any attempted homicide
       offense, defined in Sections 187 to 191.5, inclusive.

              “(V) Solicitation to commit murder as defined in Section 653f.

              “(VI) Assault with a machine gun on a peace officer or firefighter, as
       defined in paragraph (3) of subdivision (d) of Section 245.

              “(VII) Possession of a weapon of mass destruction, as defined in
       paragraph (1) of subdivision (a) of Section 11418.

              “(VIII) Any serious and/or violent felony offense punishable in
       California by life imprisonment or death.”
       The question is whether section 1170.18, subdivision (c) now limits a trial court’s
discretion to deny resentencing under the Act to those cases in which resentencing the




                                            24.
defendant would pose an unreasonable risk he or she will commit a new “super strike”
offense. Defendant says it does. The People disagree. We agree with the People.18
       “‘In interpreting a voter initiative …, we apply the same principles that govern
statutory construction. [Citation.]’ [Citation.] ‘“The fundamental purpose of statutory
construction is to ascertain the intent of the lawmakers so as to effectuate the purpose of
the law. [Citations.]”’ [Citation.]” (People v. Superior Court (Cervantes) (2014) 225
Cal. App. 4th 1007, 1014.) Thus, in the case of a provision adopted by the voters, “their
intent governs. [Citations.]” (People v. Jones (1993) 5 Cal. 4th 1142, 1146.)
       To determine intent, “‘we look first to the words themselves. [Citations.]’”
(People v. Superior Court (Cervantes), supra, 225 Cal.App.4th at p. 1014.) We give the
statute’s words “‘a plain and commonsense meaning. [Citation.] We do not, however,
consider the statutory language “in isolation.” [Citation.] Rather, we look to “the entire
substance of the statute … in order to determine the scope and purpose of the
provision .… [Citation.]” [Citation.] That is, we construe the words in question “‘in
context, keeping in mind the nature and obvious purpose of the statute .…’ [Citation.]”
[Citation.] We must harmonize “the various parts of a statutory enactment … by
considering the particular clause or section in the context of the statutory framework as a
whole.” [Citations.]’ [Citation.]” (People v. Acosta (2002) 29 Cal. 4th 105, 112.) We
“accord[] significance, if possible, to every word, phrase and sentence in pursuance of the
legislative purpose. A construction making some words surplusage is to be avoided.…
[S]tatutes or statutory sections relating to the same subject must be harmonized, both

18     We solicited supplemental briefing concerning Proposition 47. Among the
questions we asked counsel to answer were whether defendant met the criteria for
resentencing under section 1170.18 and, if so, whether we needed to determine the
applicability, if any, of section 1170.18, subdivision (c) to resentencing proceedings
under section 1170.126. We are satisfied it is appropriate for us to reach the issue of
applicability regardless of whether defendant might obtain resentencing under
Proposition 47.



                                            25.
internally and with each other, to the extent possible. [Citations.]” (Dyna-Med, Inc. v.
Fair Employment & Housing Com. (1987) 43 Cal. 3d 1379, 1387.)
       “‘“When statutory language is clear and unambiguous, there is no need for
construction and courts should not indulge in it.” [Citation.]’ [Citation.]” (People v.
Hendrix (1997) 16 Cal. 4th 508, 512.) On its face, “[a]s used throughout this Code,” as
employed in section 1170.18, subdivision (c), clearly and unambiguously refers to the
Penal Code, not merely section 1170.18 or the other provisions contained in
Proposition 47. (See People v. Bucchierre (1943) 57 Cal. App. 2d 153, 164-165, 166; see
also Marshall v. Pasadena Unified School Dist. (2004) 119 Cal. App. 4th 1241, 1254-
1255; People v. Vasquez (1992) 7 Cal. App. 4th 763, 766.)
       This does not mean, however, that the definition contained in section 1170.18,
subdivision (c) must inexorably be read into section 1170.126, subdivision (f). (Cf.
Marshall v. Pasadena Unified School Dist., supra, 119 Cal.App.4th at p. 1255.) “The
literal language of a statute does not prevail if it conflicts with the lawmakers’ intent .…
[Citations.]” (People v. Osuna, supra, 225 Cal.App.4th at pp. 1033-1034.) “‘The
apparent purpose of a statute will not be sacrificed to a literal construction.’ [Citation.]”
(Cossack v. City of Los Angeles (1974) 11 Cal. 3d 726, 733.) Rather, “the literal meaning
of a statute must be in accord with its purpose.” (People v. Mohammed (2008) 162
Cal. App. 4th 920, 927.) “[I]t is settled that the language of a statute should not be given a
literal meaning if doing so would result in absurd consequences that the [voters] did not
intend” (In re Michele D. (2002) 29 Cal. 4th 600, 606), or would “frustrate[] the manifest
purposes of the legislation as a whole .…” (People v. Williams (1992) 10 Cal. App. 4th
1389, 1393.) “To this extent, therefore, intent prevails over the letter of the law and the
letter will be read in accordance with the spirit of the enactment. [Citation.]” (In re
Michele D., supra, 29 Cal.4th at p. 606; accord, People v. Ledesma (1997) 16 Cal. 4th 90,
95.)



                                             26.
       Thus, “‘we look to a variety of extrinsic aids, including the ostensible objects to be
achieved, the evils to be remedied, the legislative history, public policy,
contemporaneous administrative construction, and the statutory scheme of which the
statute is a part. [Citations.]’ [Citation.] We also ‘“refer to other indicia of the voters’
intent, particularly the analyses and arguments contained in the official ballot pamphlet.”
[Citation.]’ [Citation.]” (People v. Osuna, supra, 225 Cal.App.4th at p. 1034.) We
consider “the consequences that will flow from a particular interpretation” (Dyna-Med,
Inc. v. Fair Employment & Housing Com., supra, 43 Cal.3d at p. 1387), as well as “the
wider historical circumstances” of the statute’s or statutes’ enactment (ibid.). “‘Using
these extrinsic aids, we “select the construction that comports most closely with the
apparent intent of the [electorate], with a view to promoting rather than defeating the
general purpose of the statute, and avoid an interpretation that would lead to absurd
consequences.” [Citation.]’ [Citation.]” (People v. Osuna, supra, 225 Cal.App.4th at
pp. 1034-1035.)
       Proposition 47 and the Act address related, but not identical, subjects. As we
explain, reading them together, and considering section 1170.18, subdivision (c) in the
context of the statutory framework as a whole (see People v. Acosta, supra, 29 Cal.4th at
p. 112; Lakin v. Watkins Associated Industries (1993) 6 Cal. 4th 644, 658-659; In re
Cindy B. (1987) 192 Cal. App. 3d 771, 781), we conclude its literal meaning does not
comport with the purpose of the Act, and applying it to resentencing proceedings under
the Act would frustrate, rather than promote, that purpose and the intent of the electorate
in enacting both initiative measures (see People v. Disibio (1992) 7 Cal.App.4th Supp. 1,
5).
       As is evidenced by its title, the Act was aimed solely at revising the three strikes
law. That law, as originally enacted by the Legislature, was described by us as follows:

               “Under the three strikes law, defendants are punished not just for
       their current offense but for their recidivism. Recidivism in the


                                             27.
       commission of multiple felonies poses a danger to society justifying the
       imposition of longer sentences for subsequent offenses. [Citation.] The
       primary goals of recidivist statutes are: ‘… to deter repeat offenders and, at
       some point in the life of one who repeatedly commits criminal offenses
       serious enough to be punished as felonies, to segregate that person from the
       rest of society for an extended period of time. This segregation and its
       duration are based not merely on that person’s most recent offense but also
       on the propensities he has demonstrated over a period of time during which
       he has been convicted of and sentenced for other crimes. Like the line
       dividing felony theft from petty larceny, the point at which a recidivist will
       be deemed to have demonstrated the necessary propensities and the amount
       of time that the recidivist will be isolated from society are matters largely
       within the discretion of the punishing jurisdiction.’ [Citation.]

               “By enacting the three strikes law, the Legislature acknowledged the
       will of Californians that the goals of retribution, deterrence, and
       incapacitation be given precedence in determining the appropriate
       punishment for crimes. Further, those goals were best achieved by
       ensuring ‘longer prison sentences and greater punishment’ for second and
       third ‘strikers.’” (People v. Cooper (1996) 43 Cal. App. 4th 815, 823-
       824.)19
       A few months before the November 6, 2012, election, the California Supreme
Court observed: “One aspect of the [three strikes] law that has proven controversial is
that the lengthy punishment prescribed by the law may be imposed not only when … a
defendant [who has previously been convicted of one or more serious or violent felonies]
is convicted of another serious or violent felony but also when he or she is convicted of
any offense that is categorized under California law as a felony. This is so even when the
current, so-called triggering, offense is nonviolent and may be widely perceived as
relatively minor. [Citations.]” (In re Coley, supra, 55 Cal.4th at pp. 528-529.)

19      The foregoing applies equally to the three strikes initiative measure that added
section 1170.12 to the Penal Code. The following statement of intent preceded the text of
the statute in Proposition 184, which was approved by voters on November 8, 1994: “‘It
is the intent of the People of the State of California in enacting this measure to ensure
longer prison sentences and greater punishment for those who commit a felony and have
been previously convicted of serious and/or violent felony offenses.’” (See Historical
and Statutory Notes, 50C West’s Ann. Pen. Code (2004 ed.) foll. § 1170.12, p. 239.)



                                            28.
       Clearly, by approving the Act, voters resolved this controversy in favor of strike
offenders. Thus, one of the “Findings and Declarations” of the Act stated the Act would
“[r]estore the Three Strikes law to the public’s original understanding by requiring life
sentences only when a defendant’s current conviction is for a violent or serious crime.”
(Voter Information Guide, Gen. Elec. (Nov. 6, 2012) text of proposed law, § 1, p. 105.)
Nowhere, however, do the ballot materials for the Act suggest voters intended essentially
to open the prison doors to existing third strike offenders in all but the most egregious
cases, as would be the result if the definition of “‘unreasonable risk of danger to public
safety’” contained in section 1170.18, subdivision (c) were engrafted onto resentencing
proceedings under section 1170.126, subdivision (f). That voters did not intend such a
result is amply demonstrated by the fact an indeterminate life term remains mandatory
under the Act for a wide range of current offenses even if the offender does not have a
prior conviction for a “super strike” offense (§§ 667, subd. (e)(2), 1170.12, subd. (c)(2)),
and that an inmate is rendered ineligible for resentencing under section 1170.126 for an
array of reasons beyond his or her having suffered such a prior conviction (§ 1170.126,
subd. (e)(2)).
       The Act clearly placed public safety above the cost savings likely to accrue as a
result of its enactment. Thus, as we previously observed, uncodified section 7 of the Act
provides: “This act is an exercise of the public power of the people of the State of
California for the protection of the health, safety, and welfare of the people of the State of
California, and shall be liberally construed to effectuate those purposes.” (Voter
Information Guide, Gen. Elec. (Nov. 6, 2012), supra, text of proposed law, p. 110,
original italics omitted, italics added.) As we explained in People v. Osuna, supra, 225
Cal.App.4th at page 1036, “Although the Act ‘diluted’ the three strikes law somewhat
[citation], ‘[e]nhancing public safety was a key purpose of the Act’ [citation].”
       In contrast, Proposition 47 — while titled “the Safe Neighborhoods and Schools
Act” — emphasized monetary savings. The “Findings and Declarations” state: “The

                                             29.
people of the State of California find and declare as follows: [¶] The people enact the
Safe Neighborhoods and Schools Act to ensure that prison spending is focused on violent
and serious offenses, to maximize alternatives for nonserious, nonviolent crime, and to
invest the savings generated from this act into prevention and support programs in K-12
schools, victim services, and mental health and drug treatment. This act ensures that
sentences for people convicted of dangerous crimes like rape, murder, and child
molestation are not changed.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text
of proposed law, § 2, p. 70.) Uncodified section 15 of the measure provides: “This act
shall be broadly construed to accomplish its purposes,” while uncodified section 18
states: “This act shall be liberally construed to effectuate its purposes.” (Voter
Information Guide, Gen. Elec. (Nov. 4, 2014), supra, text of proposed law, p. 74.)
Proposition 47 requires misdemeanor sentences for various drug possession and property
offenses, unless the perpetrator has a prior conviction for a “super strike” offense or for
an offense requiring sex offender registration pursuant to section 290, subdivision (c).
(Health & Saf. Code, §§ 11350, subd. (a), 11357, subd. (a), 11377, subd. (a); §§ 459.5,
subd. (a), 473, subd. (b), 476a, subd. (b), 490.2, subd. (a), 496, subd. (a), 666, subd. (b).)
Section 1170.18 renders ineligible for resentencing only those inmates whose current
offense would now be a misdemeanor, but who have a prior conviction for a “super
strike” offense or for an offense requiring sex offender registration pursuant to
section 290, subdivision (c). (§ 1170.18, subds. (a), (i).)
       Nowhere in the ballot materials for Proposition 47 were voters given any
indication that initiative, which dealt with offenders whose current convictions would
now be misdemeanors rather than felonies, had any impact on the Act, which dealt with
offenders whose current convictions would still be felonies, albeit not third strikes. For
instance, the Official Title and Summary stated, in pertinent part, that Proposition 47
would “[r]equire[] resentencing for persons serving felony sentences for these offenses[,
i.e., offenses that require misdemeanor sentences under the measure] unless court finds

                                              30.
unreasonable public safety risk.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014),
supra, official title and summary, p. 34.) In explaining what Proposition 47 would do,
the Legislative Analyst stated: “This measure reduces penalties for certain offenders
convicted of nonserious and nonviolent property and drug crimes. This measure also
allows certain offenders who have been previously convicted of such crimes to apply for
reduced sentences.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014), supra,
analysis of Prop. 47 by Legis. Analyst, p. 35, italics added.) With respect to the
resentencing provision, the Legislative Analyst explained:

               “This measure allows offenders currently serving felony sentences
       for the above crimes[, i.e., grand theft, shoplifting, receiving stolen
       property, writing bad checks, check forgery, and drug possession] to apply
       to have their felony sentences reduced to misdemeanor sentences. In
       addition, certain offenders who have already completed a sentence for a
       felony that the measure changes could apply to the court to have their
       felony conviction changed to a misdemeanor. However, no offender who
       has committed a specified severe crime could be resentenced or have their
       conviction changed. In addition, the measure states that a court is not
       required to resentence an offender currently serving a felony sentence if the
       court finds it likely that the offender will commit a specified severe crime.
       Offenders who are resentenced would be required to be on state parole for
       one year, unless the judge chooses to remove that requirement.” (Id. at
       p. 36, italics added.)
       Similarly, the arguments in favor of and against Proposition 47 spoke in terms
solely of Proposition 47, and never mentioned the Act. The Argument in Favor of
Proposition 47 spoke in terms of prioritizing serious and violent crime so as to stop
wasting prison space “on petty crimes,” stop “wasting money on warehousing people in
prisons for nonviolent petty crimes,” and stop California’s overcrowded prisons from
“incarcerating too many people convicted of low-level, nonviolent offenses.” (Voter
Information Guide, Gen. Elec. (Nov. 4, 2014), supra, argument in favor of Prop. 47,
p. 38.) The Rebuttal to Argument Against Proposition 47 reiterated these themes, and
never suggested Proposition 47 would have any effect on resentencing under the Act.



                                            31.
(See Voter Information Guide, Gen. Elec. (Nov. 4, 2014), supra, rebuttal to argument
against Prop. 47, p. 39.) Although the Rebuttal to Argument in Favor of Proposition 47
asserted 10,000 inmates would be eligible for early release under the measure, and that
many of them had prior convictions “for serious crimes, such as assault, robbery and
home burglary” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014), supra, rebuttal to
argument in favor of Prop. 47, p. 38), there is no suggestion the early release provisions
would extend to inmates whose current offenses remained felonies under the Act. The
same is true of the discussion of resentencing contained in the Argument Against
Proposition 47. (Voter Information Guide, Gen. Elec. (Nov. 4, 2014), supra, argument
against Prop. 47, p. 39.)
       In light of the foregoing, we cannot reasonably conclude voters intended the
definition of “‘unreasonable risk of danger to public safety’” contained in
section 1170.18, subdivision (c) to apply to that phrase as it appears in section 1170.126,
subdivision (f), despite the former section’s preamble, “As used throughout this
Code .…” Voters cannot intend something of which they are unaware.
       We are cognizant one of the Act’s authors has taken the position Proposition 47’s
definition of “unreasonable risk of danger” applies to resentencing proceedings under the
Act. (St. John & Gerber, Prop. 47 Jolts Landscape of California Justice System (Nov. 5,
2014) Los Angeles Times  [as of Feb. 5, 2015].) Looking at the information
conveyed to voters, however, this clearly was not their intent and so an author’s desire is
of no import. (Cf. People v. Garcia (2002) 28 Cal. 4th 1166, 1175-1176, fn. 5; People v.
Bradley (2012) 208 Cal. App. 4th 64, 83; Kaufman & Broad Communities, Inc. v.
Performance Plastering, Inc. (2005) 133 Cal. App. 4th 26, 30.)
       We are also mindful “it has long been settled that ‘[t]he enacting body is deemed
to be aware of existing laws and judicial constructions in effect at the time legislation is
enacted’ [citation], ‘and to have enacted or amended a statute in light thereof’ [citation].

                                             32.
‘This principle applies to legislation enacted by initiative. [Citation.]’ [Citation.]”
(People v. Superior Court (Cervantes), supra, 225 Cal.App.4th at p. 1015; accord, In re
Lance W. (1985) 37 Cal. 3d 873, 890, fn. 11.) Thus, we presume voters were aware
“unreasonable risk of danger to public safety,” as used in section 1170.126,
subdivision (f), had been judicially construed as not being impermissibly vague, but as
nevertheless having no fixed definition. (People v. Garcia (2014) 230 Cal. App. 4th 763,
769-770; People v. Flores, supra, 227 Cal.App.4th at p. 1075.) Because nowhere in the
ballot materials for Proposition 47 was it called to voters’ attention the definition of the
phrase contained in section 1170.18, subdivision (c) would apply to resentencing
proceedings under the Act, we simply cannot conclude voters intended Proposition 47 to
alter the Act in that respect. Voters are not asked or presumed to be able to discern all
potential effects of a proposed initiative measure; this is why they are provided with voter
information guides containing not only the actual text of such a measure, but also a
neutral explanation and analysis by the Legislative Analyst and arguments in support of
and in opposition to the measure. As we have already observed, none of those materials
so much as hinted that Proposition 47 could have the slightest effect on resentencing
under the Act. (Cf. Marshall v. Pasadena Unified School Dist., supra, 119 Cal.App.4th
at pp. 1255-1256 [legislative history of enactment included information bill would add
definition of particular term to Public Contract Code].)20
       We are asked to infer an intent to extend section 1170.18, subdivision (c)’s
definition to proceedings under section 1170.126 because the phrase in question only
appears in those sections of the Penal Code. We cannot do so. The only resentencing

20     For the same reasons, we reject any suggestion the definition contained in
section 1170.18, subdivision (c) was intended to clarify the true meaning of
“unreasonable risk of danger to public safety” as used in section 1170.126,
subdivision (f). (Cf. Re-Open Rambla, Inc. v. Board of Supervisors (1995) 39
Cal. App. 4th 1499, 1511; In re Connie M. (1986) 176 Cal. App. 3d 1225, 1238.)



                                             33.
mentioned in the Proposition 47 ballot materials was resentencing for inmates whose
current offenses would be reduced to misdemeanors, not those who would still warrant
second strike felony terms. There is a huge difference, both legally and in public safety
risked, between someone with multiple prior serious and/or violent felony convictions
whose current offense is (or would be, if committed today) a misdemeanor, and someone
whose current offense is a felony. Accordingly, treating the two groups differently for
resentencing purposes does not lead to absurd results, but rather is eminently logical.
       We recognize “[i]t is an established rule of statutory construction … that when
statutes are in pari materia similar phrases appearing in each should be given like
meanings. [Citations.]” (People v. Caudillo (1978) 21 Cal. 3d 562, 585, overruled on
another ground in People v. Martinez (1999) 20 Cal. 4th 225, 229, 237, fn. 6 &
disapproved on another ground in People v. Escobar (1992) 3 Cal. 4th 740, 749-751 &
fn. 5; see Robbins v. Omnibus R. Co. (1867) 32 Cal. 472, 474.) We question whether
Proposition 47 and the Act are truly in pari materia: That phrase means “[o]n the same
subject; relating to the same matter” (Black’s Law Dict. (9th ed. 2009) p. 862), and the
two measures (albeit with some overlap) address different levels of offenses and
offenders. In any event, “canons of statutory construction are merely aids to ascertaining
probable legislative intent” (Stone v. Superior Court (1982) 31 Cal. 3d 503, 521, fn. 10);
they are “mere guides and will not be applied so as to defeat the underlying legislative
intent otherwise determined [citation]” (Dyna-Med, Inc. v. Fair Employment & Housing
Com., supra, 43 Cal.3d at p. 1391).
       The Act was intended to reform the three strikes law while keeping intact that
scheme’s core commitment to public safety. Allowing trial courts broad discretion to
determine whether resentencing an eligible petitioner under the Act “would pose an
unreasonable risk of danger to public safety” (§ 1170.126, subd. (f)) clearly furthers the
Act’s purpose. Whatever the wisdom of Proposition 47’s policy of near-universal
resentencing where misdemeanants are concerned — and “[i]t is not for us to gainsay the

                                            34.
wisdom of this legislative choice” (Bernard v. Foley (2006) 39 Cal. 4th 794, 813) —
constraining that discretion so that all but the worst felony offenders are released
manifestly does not, nor does it comport with voters’ intent in enacting either measure.
       Accordingly, Proposition 47 has no effect on defendant’s petition for resentencing
under the Act. Defendant is not entitled to a remand so the trial court can redetermine
defendant’s entitlement to resentencing under the Act utilizing the definition of
“‘unreasonable risk of danger to public safety’” contained in section 1170.18,
subdivision (c).21




21      Recently, the Third District Court of Appeal held section 1170.18,
subdivision (c)’s definition of “‘unreasonable risk of danger to public safety’” does not
apply retroactively to defendants whose petitions for resentencing under the Act were
decided before the effective date of Proposition 47. (People v. Chaney (2014) 231
Cal. App. 4th 1391, 1395-1396, petn. for review pending, petn. filed Jan. 8, 2015.)
Chaney did not decide whether Proposition 47’s definition applies prospectively to such
petitions. (Chaney, supra, at p. 1397, fn. 3.) Were we to conclude section 1170.18,
subdivision (c) modifies section 1170.126, subdivision (f), we would agree with Chaney
that it does not do so retroactively. We believe, however, that a finding of
nonretroactivity inexorably leads to the possibility of prospective-only application, and
that prospective-only application of Proposition 47’s definition to resentencing petitions
under the Act would raise serious, perhaps insurmountable, equal protection issues.
“Mindful of the serious constitutional questions that might arise were we to accept a
literal construction of the statutory language, and of our obligation wherever possible
both to carry out the intent of the electorate and to construe statutes so as to preserve their
constitutionality [citations]” (People v. Skinner (1985) 39 Cal. 3d 765, 769), we rest our
holding on the reasoning set out in our opinion, ante.



                                             35.
                                 DISPOSITION
     The judgment is affirmed.
                                               _____________________
                                                         DETJEN, J.
I CONCUR:


_____________________
LEVY, Acting P.J.


I CONCUR IN PART III:

_____________________
PEÑA, J.




                                     36.
PEÑA, J.
       I respectfully dissent from parts IV and V of the majority opinion. I agree the trial
court could, but was not required to, appoint an expert to evaluate defendant Timothy
James Rodriguez on the question of his current dangerousness. I would remand the
matter for resentencing, however, because it appears the trial court abused its discretion
in denying resentencing on grounds unsupported by the evidence. A remand would
permit the trial court to consider any changed circumstances establishing unreasonable
risk of dangerousness since the original hearing date of August 2, 2013. This would
include the recent clarification of the meaning of the phrase “unreasonable risk of
dangerousness” by Proposition 47’s1 enactment of Penal Code section 1170.18,
subdivision (c) (§ 1170.18(c)).
ANALYSIS
       On February 22, 2000, defendant was arrested with five bindles of heroin. He
pled guilty to the crime of possession of heroin for sale in September of 2000 and was
sentenced to 25 years to life on November 9, 2000, based on prior “strike” convictions
for robbery in 1984 and a first degree burglary in 1992. (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(e).) Between the current charge and the 1992 burglary “strike,” he suffered a
misdemeanor drug conviction in 1994 and a misdemeanor resisting or delaying arrest in
violation of Penal Code section 148 in 1998. He filed his petition for resentencing on
November 13, 2012, and his petition was heard on August 2, 2013, roughly 13 and one-
half years since his heroin possession for sale offense. Since that time, defendant
suffered no new convictions, no disciplinary violations in prison, and no “write-ups,” not
one. Instead, defendant obtained his GED and was awarded certificates of completion for
various courses of academic education. He worked in the prison as a porter and a

1The Safe Neighborhood and Schools Act (Prop. 47, as approved by voters, Gen. Elec.
(Nov. 4, 2014)).
teacher’s aid and was recognized as “an outstanding worker.” He was a member in good
standing of the “Lifers Group,” he had outstanding attendance in the 12-step recovery
program of Narcotics Anonymous beginning in 2005, and he completed phases 1 and 2 of
the Victim Awareness Offenders Program. He was 59 years old at the time of the
hearing.
       The prosecutor agreed defendant was a “model prisoner.” He argued against
resentencing, however, based on defendant’s “history of petty theft,” which he called a
“petty theft problem,” and his escalating history of crime, referring to his robbery in 1984
and his residential burglary in 1992. He repeatedly emphasized this,2 concluding:

       “So our concern isn’t so much how the defendant behaves in prison, our
       concern is what has consistently happened when released from prison, and
       not just a safety of property but when it escalates into these actual violent
       serious crimes as it has in the past.”


2“[PROSECUTOR]:   Addressing specifically, if it’s—what exactly the term ‘public safety’
means. There is room, I think, to look at the safety of having your belongings, you know,
kept secure. But more so, what we see here is an escalation in how property is obtained.
“We’re just not dealing with a history of petty theft. I think we can see from the record
we have a petty theft problem. But then we see that some times it escalates—it’s
escalated [into] counts of 211 in 1984 and to a 459 first degree in 1992. So it has
escalated, these property crimes, into crimes in which we do have what’s considered
violent and serious felonies.
“More so too, if you look at the—it extends his entire life from 1972, I believe when he
was 19 years old. And then in 1998, we still have a 148 PC, resisting an officer, until the
present offense in 2000, and there’s just—either the defendant seems to be in prison or in
jail or he seems to be violating some law. This is a great concern because I think there’s
a difference between cases where you have two strikes and no other record, and I’ve seen
those, and cases where you have two strikes and a dozen other offenses.
“I think when looking at who’s a reasonable danger to society, you have to look and see
are we dealing with a fundamental issue with the individual where he has shown that all
modes of rehabilitation when outside of prison have failed and they escalate. And in this
case, they have escalated in both occasions into robberies and then into first degree
burglaries as well.”



                                             2.
       The evidence does not, however, support a finding of an escalation in defendant’s
commission of crime since his strike convictions. Instead, as noted above, since his 1992
residential burglary, defendant’s crimes have deescalated with defendant committing two
misdemeanors and a felony possession for sale of heroin in early 2000, resulting in his
life sentence.
       Unfortunately, in denying resentencing, the court adopted the prosecutor’s
unsupported reasoning of an escalating pattern of criminal conduct:

              “THE COURT: [A]s mentioned by the People, we’ve seen an
       escalation even without crime during that period 1979 to 1984, the fact that
       we have the felony first degree burglary in 1992.

               “So I’m not going to find that he does not present a danger to
       reoffend or to present a danger to society or to safety of the public. I find
       there is a reasonable risk of danger if he would be released on that basis.

              “As noted by the People, there has been an escalation in the type of
       crime, so that is my finding, based upon the information provided.

             “I am aware of the Lawrence case and Shaputis. And I think
       Shaputis was also cited by the People as well. And looking at whether the
       circumstances of his commitment offenses were considered, I have
       considered those. And his offenses are of concern because it has escalated.

               “If it was just a crime, not serious or violent, we wouldn’t be here in
       the first place but he’s got a consistent series of crimes during the time he’s
       out. The greatest period of which he was without crime was the one that
       was just mentioned by the defense. So I’m not ordering that he be
       resentenced.”
       Setting aside the fact the standard provided by the law requires a finding of
“unreasonable risk of danger” not “reasonable risk of danger,” which might be attributed
to the court simply misspeaking, the facts do not support the conclusion. It seems clear
the evidence does not support a finding of “an escalation in the type of crime,” which the
court’s statements appeared to show was the critical finding it relied upon to deny
resentencing. “A trial court abuses its discretion when the factual findings critical to its



                                              3.
decision find no support in the evidence.” (People v. Cluff (2001) 87 Cal. App. 4th 991,
998.) Consequently, the trial court abused its discretion by denying resentencing on the
grounds of “an escalation of crimes.”
       Defendant has not had “an escalation” of crimes since his last strike—the
residential burglary in 1992, which he committed before the three strikes law was
enacted. Defendant has gone 21 years without an escalation in crime since his residential
burglary conviction in 1992. Rather, the opposite is true—his crimes since 1992 (two
misdemeanors and felony drug possession for sale) signaled a retreat from violent or
serious felonies. In fact, defendant had no crimes for the previous 13 and one-half years.
Although in custody during that time, defendant has had no violations of any sort during
that period.
       It is true defendant had a history of theft crimes and other violations up until 2000,
when he received his “Three Strikes” sentence. However, this is only one of many
factors the trial court may consider in the exercise of its discretion to resentence under
Penal Code section 1170.126, subdivision (g). More importantly, the trial court may not
rely on factors unsupported by the evidence that are critical to its decision, as occurred
here. (People v. Cluff, supra, 87 Cal.App.4th at p. 998; In re Robert L.(1993) 21
Cal. App. 4th 1057, 1068 [court’s apparent concern with the possibility grandparents
might obstruct reunification was wholly speculative and therefore an abuse of discretion
because it lacked any reasonable basis in the record]; Stack v. Stack (1961) 189
Cal. App. 2d 357, 368 [“It would seem obvious that, if there were no evidence to support
the decision, there would be an abuse of discretion”].) Therefore, the matter should be
remanded for resentencing unless the record shows changed circumstances establishing
unreasonable risk of dangerousness since the hearing date of August 2, 2013.
       In addition, I would direct the trial court to apply the current definition of
“unreasonable risk of danger” in its resentencing hearing, as provided in section
1170.18(c). I respectfully disagree with the majority’s analysis that section 1170.18(c)

                                              4.
has no application to resentencing under Proposition 36, the Three Strikes Reform Act of
2012 (the Act).
       Section 1170.18(c) provides: “As used throughout this Code, ‘unreasonable risk
of danger to public safety’ means an unreasonable risk that the petitioner will commit a
new violent felony within the meaning of clause (iv) of subparagraph (C) of paragraph
(2) of subdivision (e) of Section 667.”
       This section and subdivision were enacted on November 4, 2014, when California
voters passed Proposition 47, and went into effect the next day (Cal. Const., art II, § 10,
subd. (a).) Thus, it would apply to a new resentencing hearing under the Act.

               “‘When construing a statute, we must “ascertain the intent of the
       Legislature so as to effectuate the purpose of the law.”’ [Citations.] ‘[W]e
       begin with the words of a statute and give these words their ordinary
       meaning.’ [Citation.] ‘If the statutory language is clear and unambiguous,
       then we need go no further.’ [Citation.] If, however, the language supports
       more than one reasonable construction, we may consider ‘a variety of
       extrinsic aids, including the ostensible objects to be achieved, the evils to
       be remedied, the legislative history, public policy, contemporaneous
       administrative construction, and the statutory scheme of which the statute is
       a part.’ [Citation.] Using these extrinsic aids, we ‘select the construction
       that comports most closely with the apparent intent of the Legislature, with
       a view to promoting rather than defeating the general purpose of the statute,
       and avoid an interpretation that would lead to absurd consequences.’
       [Citation.]” (People v. Sinohui (2002) 28 Cal. 4th 205, 211-212.)
       Where the statutory language is so clear and unambiguous, there is no need for
statutory construction or to resort to legislative materials or other outside sources.
(Quarterman v. Kefauver (1997) 55 Cal. App. 4th 1366, 1371.) Absent ambiguity, it is
presumed the voters intend the meaning apparent on the face of an initiative measure, and
the courts may not add to the statute or rewrite it to conform to a presumed intent not
apparent in its language. (People v. ex rel. Lungren v. Superior Court (1996) 14 Cal. 4th
294, 301.)




                                              5.
       In determining whether the words enacted here are unambiguous, we do not write
on a blank slate. For example, in Marshall v. Pasadena Unified School Dist. (2004) 119
Cal. App. 4th 1241, 1255, the court stated there “is nothing ambiguous about the phrase
‘as used in this code.’” It held the definition of “Emergency, as used in this code”
applied to the entire Public Contract Code, and it was not limited to a particular chapter,
article, or division of that code. Also, in People v. Bucchierre (1943) 57 Cal. App. 2d 153,
166, the court held: “The words ‘as in this code provided’ (Penal Code, § 182) refer to
the Penal Code.” Thus, the plain meaning rule and stare decisis dictate the conclusion
that the definition provided in section 1170.18(c) applies to resentencings under the Act.
       In a similar vein, the California Supreme Court in People v. Leal (2004) 33
Cal. 4th 999, 1007-1008, applied the plain meaning rule as follows:

               “The statutory language of the provision defining ‘duress’ in each of
       the rape statutes is clear and unambiguous. The definition of ‘duress’ in
       both the rape and spousal rape statutes begins with the phrase, ‘As used in
       this section, “duress” means ….’ ([Pen. Code,] §§ 261, subd. (b), 262,
       subd. (c).) This clear language belies any legislative intent to apply the
       definitions of ‘duress’ in the rape and spousal rape statutes to any other
       sexual offenses.

              “Starting from the premise that in 1990 the Legislature incorporated
       into the rape statute a definition of ‘duress’ that already was in use for other
       sexual offenses, defendant argues that the Legislature must have intended
       its 1993 amendment of the definition of ‘duress’ in the rape statute, and the
       incorporation of this new definition into the spousal rape statute, to apply as
       well to other sexual offenses that use the term ‘duress.’ Defendant
       observes: ‘The legislative history does not suggest any rationale for why
       the Legislature would want its 1993 amendment of the definition of
       “duress” to apply only to rape so that it would have one meaning when the
       rape statutes use the phrase “force, violence, duress, menace, or fear of
       immediate and unlawful bodily injury” but another, much more expansive
       meaning when the identical phrase is used in the statutes defining sodomy,
       lewd acts on a child, oral copulation and foreign object rape.’

              “But the Legislature was not required to set forth its reasons for
       providing a different definition of ‘duress’ for rape and spousal rape than
       has been used in other sexual offenses; it is clear that it did so. ‘When


                                              6.
       “‘statutory language is … clear and unambiguous there is no need for
       construction, and courts should not indulge in it.’” [Citations.] The plain
       meaning of words in a statute may be disregarded only when that meaning
       is “‘repugnant to the general purview of the act,’ or for some other
       compelling reason ….” [Citations.]’ [Citation.] As we said in an
       analogous situation: ‘It is our task to construe, not to amend, the statute.
       “In the construction of a statute … the office of the judge is simply to
       ascertain and declare what is in terms or in substance contained therein, not
       to insert what has been omitted or omit what has been inserted ….”
       [Citation.] We may not, under the guise of construction, rewrite the law or
       give the words an effect different from the plain and direct import of the
       terms used.’ [Citation.]”
       Because the Act had not previously defined the phrase “unreasonable risk of
danger to public safety,” the definition in section 1170.18(c) cannot be repugnant or
contradictory to the Act, nor is there a compelling reason not to apply the plain meaning
rule here. Consequently, this new definition would apply to any resentencing hearings
under the Penal Code, including the Act, after November 4, 2014.3

                                                           _________________________
                                                                             PEÑA, J.




3While  I agree with the majority opinion that section 1170.18(c) has no retroactive
application to pending appellate cases, because I conclude a remand for resentencing is
necessary here, section 1170.18(c) would apply prospectively to such a resentencing
hearing if held after November 4, 2014.



                                            7.